UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6907


SHAN EDWARD CARTER,

                     Plaintiff - Appellant,

              v.

JOHN W. SHERRILL; BENJAMIN R. DAVID; JAY D. HOCKENBURY;
KRISTIN D. PARKS; MARGARET T. CLOUTIER; WILLIAM H. DURHAM;
ROY A. COOPER, III; PHYLLIS M. GORHAM; D. JACK HOOKS, JR.;
SHERRI HORNER-LAWRENCE; GEORGE P. CORVIN; N.C. STATE BAR;
N.C. DEPARTMENT OF JUSTICE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-ct-03272-D)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shan Edward Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Shan Edward Carter appeals the district court’s orders dismissing his complaint

under 28 U.S.C. § 1915(e)(2)(B) (2012) and denying reconsideration. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Carter v. Sherill, No. 5:16-ct-03272-D (E.D.N.C. June 13 & July 17,

2017). We also deny Carter’s motion to assign counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2